                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

CHARLES S. DEAN, JUDY DEAN and
WILLIAM BUCHANAN,

      Plaintiffs,

v.                                                     Case No: 5:19-cv-547-Oc-30PRL

DOMETIC CORPORATION,
ELECTROLUX NORTH AMERICA,
INC. and ELECTROLUX HOME
PRODUCTS, INC.,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. S-69). The parties have filed a

Joint Notice of Non-Objection to Report and Recommendation (Dkt. 72).

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. S-69) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.
      2.     Dometic’s Motion (Dkt. 44) is GRANTED IN PART AND DENIED IN

PART. Dometic’s Motion to Strike portions of paragraphs 31, 33 and 36(a) of Plaintiff’s

amended complaint is GRANTED as described in this Order.            The portions of the

amended complaint that are stricken are: (1) the second sentence of paragraph 31; (2) the

second, third, and fourth sentences of paragraph 33; and (3) all of paragraph 36(a).

Dometic’s request for attorney’s fees and expenses is GRANTED. In all other respects

the motion is DENIED.

      DONE and ORDERED in Tampa, Florida, this 18th day of February, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                           2
